DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 01/05/2022, with respect to the amended limitations in claims 1, 6-8 have been fully considered and moot in view of new grounds of rejection by relying on the teachings of Ito et al. (US 20210010244 A1) in view of Yoshinada et al. (US 20180051446 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 20210010244 A1) in view of Yoshinada et al. (US 20180051446 A1).

a processor (20 of fig. 3) that is configured to: 
acquire an image captured by an imaging device provided at a place of the work machine, the image including a bucket image of the bucket (14 of fig. 3, 6 of fig. 5), 
acquire bucket posture information representing a posture of the bucket (12, 12a, 12b, and 12c of fig. 2, [0045] the attachment positional information generation section 200 can calculate a posture of the attachment 15 in accordance with signals detected by the sensors 12a, 12b, 12c), 
acquire topographical information indicating a three-dimensional shape of a construction target of the work machine ([0030-0032], 30 of fig. 5, [0056] a peripheral image 30 about a three-dimensional contour of a working site (e.g., an uneven land) that is a peripheral working area), 
generate, based on the bucket posture information and the topographical information, a projected image obtained by projecting the teeth of the bucket (fig. 5) in a projection direction (PROJECTION DIRECTION of figs. 2, 5, and 6) to an excavation surface of the construction target (30 and 40 of fig. 5), and 
output a display signal for displaying a display image by superimposing the projected image on at least the bucket image in the captured image (S7-S9 of fig. 4 a sequence of a control processing of superimposing a projected image of a leading end attachment (a bucket) on a peripheral image for display, fig. 5).

However, Ito is silent about projecting the teeth of the bucket in horizontal direction to an excavation surface of the construction target. 
Yoshinada teaches projecting the teeth of the bucket in a horizontal direction to an excavation surface of the construction target ([0123] the tooth point position image 61 is an image defined by a position Pgt (X,Y,Z) on the surface WAP of the object WA to be worked, when a tooth point 8T is projected on the object WA to be worked in a horizontal direction, that is, in a direction orthogonal to a direction in which gravity acts).
 Taking the teachings of Ito and Yoshinada together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the projected image in horizontal direction of Yoshinada into the system of Ito for the working efficiency and the working accuracy are improved.
Regarding claim 2, Ito further teaches the display control device according to claim 1, wherein the processor is further configured to output the display signal for displaying in different forms (i) the projected image superimposed on a place where the bucket image is present (fig. 5). Ito modified by Yoshinada teaches claims 1 and 2 above, Yoshinada further teaches (ii) the projected image superimposed on a place where the bucket is not present (Figs. 14 and 15, the grid image 65 having an equal interval on a horizontal plane can be deformed and displayed according to the terrain of the object WA to be worked).  
Regarding claim 3, Ito further teaches the display control device according to claim 1, wherein the processor is further configured to acquire depth information generated by a depth 
Regarding claim 4, Ito further teaches the display control device according to claim 3, wherein the processor is further to: complement the depth information related to an occupied area (40 of fig. 5, [0057-0058]), the occupied area being covered by the bucket or a shadow of the bucket (6 and 40 of fig. 5), and wherein the depth detection device is provided at a place where the bucket interferes with a detection range ([0054] The distance information is information concerning a distance between the bucket 6 and an object which lies in an area where the projected image is superimposed on the peripheral image, the object existing in the peripheral working area (step S6 shown in FIG. 4)).  
5. (Canceled)  
Regarding claim 7, Ito modified by Yoshinada further teaches the display control device according to claim 1, Yoshinada further teaches wherein the processor is further configured to: display the projected image including at least one of (i) a front projection line obtained by projecting the teeth of the bucket to a front of the work machine or (ii) a front auxiliary line connecting the teeth of the bucket and the front projection line (61-63 of fig. 16).  
Regarding claim 8, Ito further disclose a system (fig. 2) comprising: 
a work machine (10 of fig. 2) including a bucket, teeth of the bucket facing a front of the work machine (6 of fig. 2); and 
a remote operation room ([0084], 120 of fig. 13) that accommodates: 
a display device (120 of fig. 13), and 
a display control device (20 of fig. 3 and 13) configured to control the display device to display one or more images for operating the work machine (fig. 5), 

acquire an image captured by an imaging device provided at a place of the work machine, the image including a bucket image of the bucket (14 of fig. 3, 6 of fig. 5), 
acquire bucket posture information representing a posture of the bucket (12, 12a, 12b, and 12c of fig. 2, [0045] the attachment positional information generation section 200 can calculate a posture of the attachment 15 in accordance with signals detected by the sensors 12a, 12b, 12c), 
acquire topographical information indicating a three-dimensional shape of a construction target of the work machine ([0030-0032], 30 of fig. 5, [0056] a peripheral image 30 about a three-dimensional contour of a working site (e.g., an uneven land) that is a peripheral working area), 
generate, based on the bucket posture information and the topographical information, a projected image obtained by projecting the teeth of the bucket in a projection direction (PROJECTION DIRECTION of figs. 2, 5, and 6, the projection direction in figures 2 and 6 would obviously indicate a horizontal direction) to an excavation surface of the construction target (30 and 40 of fig. 5), and 
output a display signal for displaying a display image by superimposing the projected image on at least the bucket image in the captured image (S7-S9 of fig. 4 a sequence of a control processing of superimposing a projected image of a leading end attachment (a bucket) on a peripheral image for display, fig. 5).
It is noted that that Ito further teaches the projection direction (PROJECTION DIRECTION of figs. 2, 5, and 6). 

Yoshinada teaches projecting the teeth of the bucket in a horizontal direction to an excavation surface of the construction target ([0123] the tooth point position image 61 is an image defined by a position Pgt (X,Y,Z) on the surface WAP of the object WA to be worked, when a tooth point 8T is projected on the object WA to be worked in a horizontal direction, that is, in a direction orthogonal to a direction in which gravity acts).
 Taking the teachings of Ito and Yoshinada together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the projected image in horizontal direction of Yoshinada into the system of Ito for the working efficiency and the working accuracy are improved.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425